Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 5-6, filed 9/7/2021, with respect to the amended claims have been fully considered and are persuasive.  
Election/Restrictions
Claim 24 is allowable. The restriction requirement , as set forth in the Office action mailed on 12/13/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.         Claims 24-36, 39-40 and 42 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 24, the prior art search failed to disclose a chemical trace detection system, comprising:
an ion mobility spectrometer to detect one or more substances of interest when supplied with dry drift gas; and
a regenerable dryer assembly fluidly coupled with the ion mobility spectrometer to supply dry drift gas to the ion mobility spectrometer, the dryer assembly including:
a pump;
a desiccant chamber fluidly coupled to the pump and holding a regenerable desiccant material to produce dry drift gas from gas flowing through the desiccant chamber;
a heater to heat the regenerable desiccant material during a regeneration protocol; and
a first valve between the desiccant chamber and the ion mobility spectrometer and switchable between an operating state and a regenerating state, the valve fluidly coupling the desiccant chamber to the ion mobility spectrometer in the operating state and fluidly uncoupling the desiccant chamber from the ion mobility spectrometer in the regenerating state, the valve being in the regenerating state during the regeneration protocol to prevent the supply of dry drift gas to the ion mobility spectrometer;
a second valve fluidly coupled to the pump, the desiccant chamber, and the first valve, the second valve having an operating state in which gas from the pump 
flows through the second valve, the desiccant chamber and the first valve to supply dry drift gas to the ion mobility spectrometer and a regenerating 
state in which gas from the pump bypasses the ion mobility spectrometer through the second valve, the first valve and the desiccant chamber, and
a check valve fluidly coupled to the desiccant chamber.
 
3.      The prior art search did not disclose or make obvious claim 24, with the elements of (emphasis added): a first valve between the desiccant chamber and the ion mobility spectrometer and switchable between an operating state and a regenerating state, the valve fluidly coupling the desiccant chamber to the ion mobility spectrometer in the operating state and fluidly uncoupling the desiccant chamber from the ion mobility spectrometer in the regenerating state, the valve being in the regenerating state during the regeneration protocol to prevent the supply of dry drift gas to the ion mobility spectrometer;
a second valve fluidly coupled to the pump, the desiccant chamber, and the first valve, the second valve having an operating state in which gas from the pump 
flows through the second valve, the desiccant chamber and the first valve to supply dry drift gas to the ion mobility spectrometer and a regenerating 
state in which gas from the pump bypasses the ion mobility spectrometer through the second valve, the first valve and the desiccant chamber, and
a check valve fluidly coupled to the desiccant chamber.

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881